Name: COMMISSION REGULATION (EEC) No 1349/93 of 1 June 1993 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Republic and Slovakia and fixing the minimum import prices applicable until 31 May 1994
 Type: Regulation
 Subject Matter: plant product;  prices;  political geography;  Europe
 Date Published: nan

 2. 6. 93 Official Journal of the European Communities No L 133/13 COMMISSION REGULATION (EEC) No 1349/93 of 1 June 1993 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Republic and Slovakia and fixing the minimum import prices applicable until 31 May 1994 Article 3 Verification of compliance with the minimum import price shall be carried out for each of the products listed in the Annex with reference to the following criteria ; . for each quarter of the marketing year, the average unit value of products improved during the quarter must not be less than the minimum import price fixed,  for each fortnight, the average unit value of products imported during the fortnight must not be less than 90 % of the minimum import price fixed, provided that the quantities imported during that period are not less than 4 % of average imports over the three previous marketing years for the product in question. Article 4 In cases where verification shows that at least one of the criteria referred to in Article 3 is not observed, the Commission may apply the measures provided for in Article 2 of Regulation (EEC) No 1333/92 for a period not exceeding three months or two months, depending on whether the criteria not met is the first or the second. Article 5 For the period ending on 31 May 1994, the minimum import prices for each of the products listed in the Annex to Regulation (EEC) No 1333/92 originating in Hungary, Poland, the Czech Republic and Slovakia shall be as set out in the Annex to this Regulation. Article 6 Commission Regulation (EEC) No 1498/92 (2) is hereby repealed with effect from 1 June 1993. Article 7 I This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1993 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1333/92 of 18 May 1992 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland and Czechoslovakia ('), and in particular Article 3 thereof, Whereas Article 1 of Regulation (EEC) No 1333/92 defines the factors to be taken into account when fixing the minimum import price ; whereas certain of these factors should be specified ; Whereas under the Association Agreements signed with Hungary, Poland, the Czech Republic and Slovakia, obser ­ vance of these prices must be checked at regular intervals with reference to certain criteria ; whereas excessive drops in import prices should be prevented by implementing measures to ensure compliance with the minimum import price ; Whereas, on the basis of the factors referred to in Article 1 of Regulation (EEC) No 1333/92 as specified in this Regulation, a minimum import price should be fixed for the 1993/94 marketing year for the products listed in the Annex to the said Regulation ; Whereas the Management Committee for Fruit and Vege ­ tables and Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 For the purpose of fixing the minimum import price :  the prices of Community products and products imported from the third countries in question shall mean their weighted average over the three previous years,  the general trend on the Community market shall mean the evolution of the market share of Commu ­ nity products and imports and trends in the use of the different presentations of the same product. Article 2 During the marketing year, which shall run from 1 June to 31 May of the following year, compliance of the minimum import price for each product shall be checked in accordance with Article 3 . (2) Commission Regulation (EEC) No 1498/92 of 10 June 1992 laying down detailed rules for the application of the mini ­ mum import price system for certain soft fruits originating in Hungary, Poland and the Czech and Slovak Federal Republic and fixing the minimum import prices applicable until 31 May 1993 (OJ No L 158, 11 . 6. 1992, p. 15).(&gt;) OJ No L 145, 27. 5. 1992, p. 3 . No L 133/14 Official Journal of the European Communities 2. 6. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1993 . For the Commission Rene STEICHEN Member of the Commission 2. 6. 93 Official Journal of the European Communities No L 133/15 ANNEX (ECU/100 kg net) CN code Description of products Country of origin Poland Hungary CzechRepublic Slovakia ex 0810 20 10 Raspberries, intended for processing 62,2 62,2 62,2 62,2 ex 081030 10 Blackcurrants, intended for processing 54,6 54,6 54,6 54,6 ex 0810 30 30 Redcurrants, intended for processing 24,1 24,1 24,1 24,1 ex 0811 10 11 Frozen strawberries, containing added sugar or 77,6    other sweetening matter, with a sugar content exceeding 13 % by weight : whole fruit ex 0811 10 11 Frozen strawberries, containing added sugar or 59,7    other sweetening matter, with a sugar content exceeding 1 3 % by weight : other ex 0811 10 19 Frozen strawberries, containing added sugar or 77,6    other sweetening matter, with a sugar content not exceeding 13 % by weight : whole fruit ex 0811 10 19 Frozen strawberries, containing added sugar or 59,7    other sweetening matter, with a sugar content not exceeding 13 % by weight : other ex 0811 10 90 Frozen strawberries containing no added sugar or 77,6 77,6 77,6 77,6 other sweetening matter : whole fruit ex 0811 10 90 Frozen strawberries containing no added sugar or 59,7 59,7 59,7 59,7 other sweetening matter : other ex 0811 20 19 Frozen raspberries, containing added sugar or 103,0 103,0 103,0 103,0 other sweetening matter, with a sugar content not exceeding 13 % by weight : whole fruit ex 0811 20 19 Frozen raspberries, containing added sugar or 68,7 68,7 68,7 68,7 other sweetening matter, with a sugar content not exceeding 1 3 % by weight : other ex 0811 20 31 Frozen raspberries, containing no added sugar or 103,0 103,0 103,0 103,0 other sweetening matter : whole fruit ex 0811 20 31 Frozen raspberries, -containing no added sugar or 68,7 68,7 68,7 68,7 other sweetening matter : other ex 0811 20 39 Frozen blackcurrents, containing no added sugar 96,9 96,9 96,9 96,9 or other sweetening matter : without stalk ex 0811 20 39 Frozen blackcurrents, containing no added sugar 61,1 61,1 61,1 61,1 or other sweetening matter : other ex 0811 20 51 Frozen redcurrants , containing no added sugar or 40,4 40,4 40,4 40,4 other sweetening matter : without stalk ex 0811 20 51 Frozen redcurrants, containing no added sugar or 30,6 30,6 30,6 30,6 other sweetening matter : other